United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2490
                                    ___________

Ahmed Hassan Ali, also                    *
known as Ahmed Warsame,                   *
                                          *
             Petitioner-Appellee,         *
                                          *
      v.                                  *    Appeal from the United States
                                          *    District Court for the
Mark Cangemi, Interim Director,           *    District of Minnesota.
Bureau of Immigration and Customs         *
Enforcement,                              *       [TO BE PUBLISHED]
                                          *
             Respondent-Appellant.        *

                                    ___________

                             Submitted: September 13, 2004
                                Filed: September 27, 2004
                                 ___________

Before RILEY, LAY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

       Ahmed Hassan Ali was born in Somalia in 1967. He first entered the United
States in 1995 and was arrested in Minnesota in July 2002. It is conceded that Ali is
barred from deportation to Somalia as a member of the class of Ali v. Ashcroft, 346
F.3d 873 (9th Cir. 2003). Ali has been held in detention awaiting deportation over
seventeen months. The district court1 adopted the Magistrate Judge’s recommendation
for release on June 1, 2004, after de novo review. On June 17, 2004, the Government
appealed this ruling.

       Upon review of the briefs and case law, including Zadvydas v. Davis, 533 U.S.
678 (2001); Jama v. Ashcroft, 362 F.3d 1117 (8th Cir. 2004); Jama v. INS, 329 F.3d
630 (8th Cir. 2003), cert. granted, 124 S. Ct. 1407 (2004); and Ali v. Ashcroft, 346
F.3d at 880-86, this court is convinced the district court properly ordered Ali’s release
pursuant to Zadvydas, 533 U.S. at 701 and Ali, 346 F.3d at 886.

       The case is remanded to the Immigration and Naturalization Service (INS),
now known as the Bureau of Immigration and Customs Enforcement (BICE)
organized under the Department of Homeland Security. Upon remand, the INS shall
set forth conditions of Petitioner’s supervised release. The INS is instructed to
terminate Ali’s incarceration as soon as possible.

      IT IS SO ORDERED.
                   ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-